DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Based on further consideration of claims 1-5 in light of the prior art, the restriction requirement between groups I and II is withdrawn and all pending claims are examined on the merits.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“stimulation unit configured for stimulating” in claims 20-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“stimulation unit configured for stimulating” appears to correspond to “stimulation module 400 configured for generating selected stimulation (e.g. ultra sound stimulation),” where no specific structure is disclosed but the indication that it could be ultrasound stimulation implies an ultrasound transducer (see paragraph [0042] of the published application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein said collection a plurality of data pieces comprises operating a collection unit at a predetermined frame rate and integration time being longer with respect to pulse duration of said pulsed optical illumination, thereby repetition rate and timing of said pulsed illumination determines a sampling of said signal.” This limitation is difficult to parse, possibly because of missing words or punctuation. For the purposes of further examination, this claim will be interpreted to mean that an acquired frame corresponds to a sample which is generated by the pulsed illumination.
Claim 17, and all dependent claims thereof, recites the limitations “the system of claim 12, configured for sub- period sampling of said periodic signal, said control unit being configured for synchronizing pulse timing of said illumination unit to provide temporal shifts between illumination timing of different periods of said periodic signal.” The meaning of the phrase “configured for sub-period sampling of said periodic signal” is unclear because there is no way to ascertain which portion of the system of claim 12 is being further limited. It is further unclear if “configured for sub-period sampling of said periodic signal” is the same as or different from the subsequent limitations applied to the control unit. For the purposes of further examination, “configured for sub- period sampling of said periodic signal” will be considered as part of the preamble of claim 17 and not assigned patentable weight except as a descriptor of the result of the configuration of the control unit.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (US Patent No. US 6,673,017 B1, Jan. 6, 2004) (hereinafter “Jackson”).
Regarding claim 1: Jackson discloses a method for use in detection of a periodic signal, the method comprising: providing data about periodicity of the periodic signal (ECG monitor 26); sampling said periodic signal at a sampling rate along a plurality of periods of said signal, said sampling rate being selected as having temporal location of at least one sampling event along a corresponding period thereof varies for each period for a desired number of the periods (column 2, lines 32-35; column 3, lines 50-51; figures 2 and 4; column 8, lines 9-22); arranging sampled data pieces in accordance with sample time thereof with respect to time within a period of said periodic signal (column 2, lines 32-35; column 3, lines 50-51; figures 2 and 4; column 8, lines 9-22); and reconstructing a profile of said periodic signal from said plurality of periods being sampled at a desired resolution being greater than resolution associated with said sampling rate (column 8, lines 9-37).
Regarding claim 2: Jackson discloses the method of claim 1, wherein said sampling rate is selected as having non-integer number of sampling events within a period of said periodic 
Regarding claim 3: Jackson discloses the method of claim 1, wherein said sampling events are temporally shifted between periods of said periodic signal (figure 4 shows the shifted position of each frame acquisition - i.e. each cycle indicator corresponding to an acquired frame is offset from the other cycle indicators;  column 8, lines 9-22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6, 8, 10-12, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky et al. (US PG Pub. No. US 2014/0148658 A1, May 29, 2014) (hereinafter “Zalevsky”) in view of Jackson (US Patent No. US 6,673,017 B1, Jan. 6, 2004) (hereinafter “Jackson”).
Regarding claims 4 and 6: Zalevsky teaches a method for use in detection of a periodic signal, the method comprising: providing data about periodicity of the signal ([0140], [0143]); directing pulsed optical illumination of a selected repetition rate onto a region of interest for detection of said periodic signals ([0147], [0143] - where the light source may be pulsed and pulsed light necessarily has a "selected repetition rate"); collecting a plurality of data pieces corresponding to speckle patterns formed in light returning from said inspection region ([0147]); and processing said plurality of data pieces to determine a profile of said periodic signal ([0148]); and determining data about correlation between consecutive speckle patterns, said correlation data being indicative of profile of said periodic signal ([0147], [0151])
Zalevsky is silent on wherein said processing comprises arranging said plurality of data pieces in accordance with temporal location of each data piece with respect to a period of said periodic signal.
Jackson, in the analogous art of ultrasound imaging, teaches acquiring a plurality of data pieces corresponding to samples of a periodic signal and arranging said plurality of data pieces in accordance with temporal location of each data piece with respect to a period of said periodic 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the instant invention to modify the method of Zalevsky by incorporating the data acquisition and arrangement scheme of Jackson in order to achieve the benefits of a higher effective frame rate and greater temporal resolution in view of the further teachings of Jackson.
Regarding claim 8: Zalevsky as modified by Jackson teaches the method of claim 6, wherein said repetition rate of the pulsed illumination is selected in accordance with said periodicity of the periodic signals such that illumination pulses are temporally shifted between periods of said periodic signal (Jackson - figure 4 shows the shifted position of each frame acquisition - i.e. each cycle indicator corresponding to an acquired frame is offset from the other cycle indicators;  column 8, lines 9-22).
Regarding claim 10: Zalevsky as modified by Jackson teaches the method of claim 6, wherein said pulsed illumination is coherent illumination having a selected wavelength range (Zalevsky – [0142]-[0143]).
Regarding claim 11: Zalevsky as modified by Jackson teaches the method of claim 6, wherein said providing data about the periodicity of the signal comprises stimulating the region of interest according to a predetermined periodic time profile, the periodicity of the signal being a dependent on the predetermined periodic time profile (Zalevsky – [0141]-[0143]).
Regarding claim 12: Zalevsky teaches a system for use in monitoring of a signal, the system comprising: an illumination unit configured for directing coherent pulsed illumination with a selected repetition rate to an inspection region (coherent light source 202, figure 11A); a collection unit configured for collecting image data associated with speckle patterns generated 
Zalevsky is silent on wherein said processing comprises arranging said plurality of data pieces in accordance with temporal location of each data piece with respect to a period of said periodic signal.
Jackson, in the analogous art of ultrasound imaging, teaches acquiring a plurality of data pieces corresponding to samples of a periodic signal and arranging said plurality of data pieces in accordance with temporal location of each data piece with respect to a period of said periodic signal (column 2, lines 32-35; column 3, lines 50-51; figures 2 and 4; column 8, lines 9-22). Jackson further teaches that this manner of data acquisition and arrangement allows a higher effective frame rate with greater temporal resolution, where the increased temporal resolution may improve calculations performed on the data (column 8, lines 23-37).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the instant invention to modify the system of Zalevsky by incorporating the data acquisition and arrangement scheme of Jackson in order to achieve the benefits of a higher effective frame rate and greater temporal resolution in view of the further teachings of Jackson.
Regarding claim 15: Zalevsky as modified by Jackson teaches the system of claim 12 wherein said control unit being configured for determining profile of said one or more periodic signal at a resolution greater than sampling rate of any of the illumination unit and collection unit (Jackson - column 8, lines 23-37).

Regarding claim 17: Zalevsky as modified by Jackson teaches the system of claim 12, configured for sub- period sampling of said periodic signal, said control unit being configured for synchronizing pulse timing of said illumination unit (analogous to ultrasound transmission of Jackson) to provide temporal shifts between illumination timing of different periods of said periodic signal (Jackson - figure 4 shows the shifted position of each frame acquisition - i.e. each cycle indicator corresponding to an acquired frame is offset from the other cycle indicators;  column 8, lines 9-22).
Regarding claim 18: Zalevsky as modified by Jackson teaches the system of claim 17, wherein said control unit is configured for selecting pulse timing as having non-integer number of pulses within a period of said periodic signal (Jackson – column 5, line 61 – column 6, line 3 – the partial frame offsets for positioning each frame imply that a cycle contains a non-integer number of frames, e.g. .4 or .35 of a frame in addition to a number of complete frames).
Regarding claim 19: Zalevsky as modified by Jackson teaches the system of claim 17, wherein said control unit is configured for causing the illumination unit to emit a predetermined number of pulses (analogous to ultrasound transmission of Jackson) during each period of said periodic signal and to temporally shift the predetermined number of signals between periods of said periodic signal (Jackson - figure 4 shows the shifted position of each frame acquisition - i.e. each cycle indicator corresponding to an acquired frame is offset from the other cycle indicators;  column 8, lines 9-22).
Regarding claim 20: Zalevsky as modified by Jackson teaches the system of claim 12, further comprising a stimulation unit configured for stimulating the inspection region according to a periodic time profile (Zalevsky – external field generator 502, figure 11A).
.
Claims 5, 7, 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zalevsky and Jackson as applied to claims 6 and 12 above, and further in view of Davila, Abundio, V. Pinto, and G. Garnica. "High speed speckle interferometry." In Fifth Symposium Optics in Industry, vol. 6046, pp. 581-586. SPIE, 2006 (hereinafter “Davila”).
Regarding claims 5, 7, 9, 13 and 14: Zalevsky and Jackson teach the method of claims 4, 6 and the system of claim 12, but are silent on the relationship between the illumination pulses and the frame rate/acquired frames.
Davila, in the same field of endeavor, teaches acquiring speckle patterns using synchronized illumination pulses and frame acquisition/frame rate (section 2.1).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to synchronize the illumination pulses with the frame acquisition as taught by Davila in order to conserve power by not operating the light source or detector between acquisitions with a reasonable expectation of success because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fine (US PG Pub. No. US 2009/0209834 A1, Aug. 20, 2009 – teaches acquisition of analysis of laser speckle data corresponding to periodic signals.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793